Citation Nr: 0822352	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-33 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for depression, to include 
anxiety and anger management issues.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The veteran performed verified active duty from December 1990 
to August 1991.  His DD Form 214 reflects an additional year 
of active duty service, and the record reveals reserve 
service.

The matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought.


FINDING OF FACT

There is no competent evidence that appellant's depression, 
to include anxiety and anger management issues, is 
attributable to service.


CONCLUSION OF LAW

Depression, to include anxiety and anger management issues, 
was not incurred in, or aggravated by, active duty service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159. 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated in October 2005 of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  In March 
2006 correspondence VA informed the veteran how disability 
evaluations and effective dates are assigned.  

The Board acknowledges that although the veteran has been 
seen multiple times by VA since 2002, he has not been 
afforded a VA examination in response to his claim.  The 
Board has determined, however, that VA has no obligation to 
provide an examination in this case.  Under the VCAA, when 
the record does not contain sufficient medial evidence to 
make a decision on the claim, VA is obliged to provide an 
examination when: (1) the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability; and (2) the record 
indicates that the disability or signs and symptoms of a 
current disability may be associated with active service.  38 
U.S.C.A. § 5103A(d).  

In this case the service medical records do not indicate any 
symptoms or diagnosis of depression, anxiety, or anger 
management issues.  In August 2002, more than eleven years 
postservice, the veteran presented himself to VA complaining 
of anxiety stemming from an incident in the military where he 
purportedly was falsely accused of rape and received a court 
martial.  A current work situation of sexual harassment 
triggered that anxiety.  See August 2002 VA examination.  
There is, however, no evidence to corroborate this incident 
or any evidence in his service medical records of any anxiety 
reported from this incident.  Moreover, in the majority of 
psychological reports, the veteran and examiners attributed 
his anger, anxiety, and depression solely to his post-service 
job.  See e.g., June 2005 VA examination noting, "patient's 
concerns in own words: 'the whole thing is coming from my 
job.'"  See also November 2001 to February 2005 Kaiser 
Permanente history provider notes.  There is also no medical 
evidence of a nexus between his depression and his active 
service.  VA and private examiners had many opportunities to 
provide a competent opinion as to a nexus between his 
depression, anxiety, and anger management issues and his 
active service if they believed it existed.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims including VA medical records and providing the veteran 
with a hearing.  The veteran requested a hearing at the 
Board, but he failed to appear.  Thus, no hearing request is 
pending at this time.  See        20 C.F.R. § 20.704(d).

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication or prejudice the appellant.  
Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service connection is warranted where the evidence of record 
established that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R.    § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R.      
§ 3.303(b).

After reviewing the record, the Board finds that service 
connection has not been established.  The Board notes that VA 
diagnosed the appellant with a major depressive and anxiety 
disorders in December 2005, and finds this qualifies as a 
current disability.  The appellant has not provided any 
competent evidence or opinion, however, showing that his 
depression, anxiety, or a chronic psychiatric disorder 
manifested by anger problems was incurred in the line of duty 
or any medical nexus between his current disorder and 
military service.  

The veteran claims he suffers from depression in the military 
resulting from harassment during the time he was called back 
into service for Desert Storm, which triggered his 
alcoholism.  See December 2005 VA examination.  Service 
connection may not be granted for alcohol abuse.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2007).  There are no complaints or diagnoses of any 
mental health issues in his service medical records.  The 
veteran stated in his August 2005 informal claim that he 
received treatment at Ft. Bragg Womack Army Hospital in 1991 
in the "Track II" psychiatric program.  He also claimed in 
his VA examination that he was left behind during the Desert 
Storm deployment to attend the Track II program.  See 
December 2005 VA examination by R.M. Mbachu.  The record, 
however, does not contain any medical records or any other 
corroborating evidence that the veteran required or received 
psychiatric care while on active duty.  

The first indication in the record of any complaints of 
stress arose in November 2001, approximately ten years after 
separation, and they were listed solely as "job related."  
See November 2001 medical notes from Kaiser Permanente.  In 
fact, future complaints of stress, depression, anxiety, or 
anger were most often said to be caused or influenced by 
harassment, discord, and legal and financial problems at the 
veteran's place of employment.  There is no medical opinion 
offered stating that the veteran's disability is connected to 
service.  Without competent evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability, service connection cannot be granted.  

There is also a lack of continuity of symptomatology.  The 
veteran's disability was never noted during service; thus, 
the first element is not satisfied.  Additionally, as 
mentioned above, the first treatment for stress and anxiety 
noted in the record occurred ten years following separation 
in November 1991, and are solely attributable to the 
veteran's employment.  

As the Board finds there is no competent evidence of in-
service incurrence or aggravation of a psychiatric disorder, 
or any medical evidence of a nexus between an in-service 
psychiatric disorder and the present disorder, this claim 
cannot be granted.  In reaching this decision, the Board has 
taken into consideration the veteran's own assertions.  As a 
lay person, however, he does not have the requisite training 
and expertise to render an opinion on a medical matter, such 
as the current diagnosis of a claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has also considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for depression to include anxiety and 
anger management issues is denied.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


